Citation Nr: 1028287	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1970 to May 
1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.	Service connection is in effect for status post fasciotomy, 
anterior tibia compartment syndrome of the right lower 
extremity with foot drop, hypertension, residuals of a left 
ankle fracture and scar on the forehead.

2.	The Veteran is not permanently and totally disabled due to 
service connected loss or loss of use of both lower 
extremities, blindness in both eyes, loss or loss of use of 
either upper extremity or hand, or residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for assistance in acquiring specially adapted 
housing have not been met.  38 U.S.C.A. § 2101 (West 2002); 38 
C.F.R. § 3.809 (2009).







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in September 2005.  The 
RO's March 2005 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for the 
RO to request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the letter 
advised him what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, and 
records from other Federal agencies.  The duty to notify the 
Veteran was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

In this regard, the Veteran's service medical records are 
associated with the claims folder, as well as all relevant VA and 
private treatment records identified by the Veteran.  The Board 
acknowledges the Veteran has not been provided a VA examination 
with respect to the instant claim.  However, as will be discussed 
in further detail below, the evidence does not demonstrate, nor 
does the Veteran contend, that his service-connected disabilities 
render him permanently and totally disabled.  As such, the 
Veteran has not met the initial criteria for the benefit sought, 
and VA is not required to provide him an examination in the 
instant case.  See 38 C.F.R. §§ 3.159(c), 3.809 (2009).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

The Veteran asserts that he is entitled to specially adapted 
housing.  Specifically, he contends that his service-connected 
disabilities are sufficiently severe to meet the criteria for the 
benefits sought on appeal.  In this regard, he states that his 
service-connected right lower extremity disability has left him 
wheelchair-bound, thereby demonstrating loss of use of the right 
lower extremity.  

Applicable regulations provide that specially adapted housing is 
available to a Veteran who has a permanent and total service-
connected disability due to: (1) the loss or loss of use of both 
lower extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or (2) blindness in 
both eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity; or (3) the loss or loss of 
use of one lower extremity, together with residuals of organic 
disease or injury or with loss of use of one upper extremity, 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, canes or 
a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2009).  The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).

The record shows that the Veteran is service-connected for status 
post fasciotomy, anterior tibia compartment syndrome of the right 
lower extremity with foot drop, hypertension, residuals of a left 
ankle fracture and scar on the forehead.  His combined disability 
rating is 50 percent.  He has also been awarded special monthly 
compensation on account of anatomical loss of one foot based on 
his service-connected right lower extremity disability.

The Board acknowledges that the Veteran's service-connected 
disabilities do cause him significant difficulties.  The evidence 
of record demonstrates that he employs the use of a wheelchair, 
crutches or cane to ambulate, at least in part because of his 
service-connected right lower extremity disability.  However, 
while the evidence demonstrates that he is in receipt of 
compensation for the loss of use of one lower extremity, he still 
does not meet the criteria listed at 38 U.S.C.A. § 2101 and 38 
C.F.R. § 3.809.

In this regard, the Veteran is not entitled to compensation for 
permanent and total service-connected disability due to any of 
the enumerated conditions found at 38 C.F.R. § 3.809(b)(1-4).  As 
noted above, the evidence does not demonstrate, nor does the 
Veteran allege, that his service-connected disabilities preclude 
employment.  In fact, the Board observes the record indicates the 
Veteran is currently employed as a public school teacher.  See, 
e.g., December 2008 VA ENT Consult Note.  

In the absence of the specified service-connected disabilities as 
required above, Congress has not authorized VA to provide 
financial assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a).  Under these circumstances, the basic 
legal criteria for the benefit sought are not met and the 
Veteran's claim must be denied



ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


